Citation Nr: 0629665
Decision Date: 09/18/06	Archive Date: 01/18/07

Citation Nr: 0629665	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-10 081	)	DATE SEP 18 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
October 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

On January 26, 2006, the Board promulgated a decision that 
denied the veteran's claim for an increased rating. 

Subsequent to the decision, the veteran submitted VA medical 
evidence that, while not in the claims file at the time of 
the decision, was constructively in the possession of VA.  
This evidence is relevant to the claim but was not before the 
Board prior to the time of the January 26, 2006, denial.  

An appellate decision may be vacated by the Board at any time 
upon request of an appellant or his or her representative, or 
on the Board's own motion, on the grounds of a denial of due 
process. 38 C.F.R. § 20.904(a) (2005).

In March 2006, the veteran filed a Motion to Reconsider the 
Board's January 2006 decision.  In light of the submission of 
relevant VA medical records, the Board informed the veteran 
that the Motion for Reconsideration would be rendered moot in 
favor of this Motion to Vacate.  Therefore, the January 26, 
2006, decision will be vacated pursuant to 38 C.F.R. 
§ 20.904.  

In a separate decision, the veteran's claim will be addressed 
on the merits.


ORDER TO VACATE

The January 26, 2006, decision of the Board of Veterans' 
Appeals is VACATED.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0602184	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  02-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
October 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Under the pre-amended back regulations, the veteran's 
service-connected chronic low back disorder was manifested by 
subjective complaints of back pain and limitation of motion.

2.  The veteran's low back disability has been manifested by 
subjective complaints of severe back pain, numbness, and 
limitation of motion. 

3.  Ankylosis of the lumbar spine or of the thoracolumbar 
spine has not been shown.  

4.  Under the pre-amended regulations, the veteran's 
musculature was good, reflexes were intact, strength was 
normal, and reflexes were 2+.  Pronounced intervertebral disc 
syndrome was not shown.

5.  Except for subjective complaints of pain and numbness, 
the evidence does not show objective neurological 
abnormalities.  An electromyelogram (EMG) was normal.

6.  Incapacitation episodes of intervertebral disc syndrome 
requiring bedrest have not been shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
herniated nucleus pulposus have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 5295 
(2005) (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002), 
DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 51,454 
(Aug. 27, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board 
will hereafter designate the regulations in effect prior to 
the respective changes as the pre-amended regulations and the 
subsequent regulations as the amended regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Analysis Under the Pre-Amended Spine and Disc Regulations

In order for the veteran to receive a rating higher than 40 
percent for her low back disability under the pre-amended 
spine and intervertebral disc regulations, the medical 
evidence must show any of the following:

*	unfavorable ankylosis of the lumbar spine (DC 5289); or
*	"pronounced" intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (DC 5293).

After a review of the claims file, the Board finds that the 
medical evidence does not support a higher rating under the 
pre-amended disc or spine regulations.  

Pre-Amended Spine Regulations.  First, the evidence does not 
show ankylosis (fixation) of the lumbar spine.  Specifically, 
the May 2001 VA examination report reflected range of motion 
as lumbar flexion to 90 degrees (anatomically normal), 
extension to 20 degrees (30 degrees is anatomically normal), 
lateral flexion to 30 degrees, bilaterally (anatomically 
normal), and rotation to 35 degrees, bilaterally (30 degrees 
is anatomically normal).  

Similarly, November 2002 and February 2003 VA examination 
reports noted range of motion as forward flexion to 90 
degrees, backward extension to 30 degrees, lateral flexion to 
30 degrees, and rotation to 30-35 degrees.  Because the 
evidence does not show ankylosis of the lumbar spine, there 
is no basis under DC 5289 for an increased rating under the 
pre-amended spine regulations.

Pre-Amended Disc Regulations.  Next, the weight of medical 
evidence does not show "pronounced" intervertebral disc 
syndrome under the pre-amended disc regulations.  
Significantly, in the May 2001 VA examination, the veteran's 
musculature was noted to be "good" and reflexes were 
intact, suggesting that there was no muscle spasm or absent 
ankle jerk shown at that time.  

An August 2001 outpatient treatment note reflected no 
neurological symptoms, other than radiation of pain.  At that 
time, the veteran's back was nontender, motor strength was 5 
out of 5, and sensory was intact to light touch.  Reflexes 
were 2+ and symmetric, clonus and Babinski testing was 
negative.  Further, X-ray evidence showed "mildly" narrowed 
L4-L5 disc space in May 2001, and an August 2001 MRI 
reflected "moderate" stenosis at L3-L4 and L4-L5. 

In sum, without evidence of ankylosis or "pronounced" 
intervertebral disc syndrome, such as neuropathy, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings, the claim for a higher rating under 
the pre-amended spine and disc regulations is denied.

Analysis Under the Amended Spine and Disc Regulations

To warrant a higher than 40 percent rating under the amended 
regulations, the evidence must show:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	associated objective neurological abnormalities 
sufficient to warrant a higher rating under the 
guidance outlined in Note (1);
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent);
*	combining separate evaluations for chronic orthopedic 
and neurological manifestations of intervertebral disc 
syndrome.

"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Amended Spine Regulations.  Turning now to the record, the 
evidence does not support a higher rating based on ankylosis.  
Specifically, in the most recent VA examination report dated 
in April 2005, the veteran was able to forward flex to 80 out 
of 90 degrees, unable to perform extension due to pain, right 
and left lateral bending was reported to 30 out of 30 
degrees, and rotation to 30 out of 30 degrees, bilaterally.  

The previous January 2004 examination reflected that the 
veteran was able to forward flex to 80 out of 90 degrees, 
extension to 25 out of 30 degrees, left lateral flexion to 30 
out of 30 degrees, right lateral flexion to 20 out of 30 
degrees, and rotation to 45 out of 45 degrees, bilaterally.  

While slight limitation of motion was shown, the evidence 
reflected essentially normal range of motion and no 
indication that the veteran's spine was frozen in a fixed 
position.  Therefore, there is no basis for a higher rating 
based on ankylosis of the spine.

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  In this case, the 
veteran contends that she has radiation of pain and numbness 
into the lower extremities.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id. 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 
4.124 (2005).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2005).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

Records have not confirmed objective evidence of nerve 
impairment related to a low back disability such that a 
greater than 40 percent rating is warranted for associated 
neurological abnormalities.  In this regard, although the 
veteran has reported on-going pain and numbness in her legs, 
the evidence does not show marked muscular atrophy, a 
defining criteria of a 60 percent rating for peripheral 
neuropathy.  

Of note, the April 2005 VA examination reflected that motor 
strength was 4 out of 5 in the lower extremities.  While her 
strength was limited with pain, the evidence does not show 
marked muscular atrophy.  Moreover, the January 2004 VA 
examination revealed that the veteran's posture and gait were 
normal.  Motor examination was intact, reflexes were 2+ and 
equal, and, while she had decreased sensation to soft touch 
in the left foot, it was in a nondermatomal distribution.  

Further, a VA examination dated in June 2004, undertaken on a 
non-related claim, indicated that the veteran was likely 
developing some component of peripheral neuropathy in her 
feet due to diabetes.  Additionally, no other symptoms, such 
as bowel or bladder dysfunction have been reported; thus, 
there is no other potential compensable rating applicable for 
associated neurological abnormalities.  Therefore, the 
evidence does not warrant a higher rating for neurological 
abnormalities.

Amended Disc Regulations.  With respect to a higher 
evaluation based on intervertebral disc disease, the Board 
finds that the medical evidence does not support a higher 
rating.  As noted above, a 60 percent rating for 
intervertebral disc syndrome requires incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  An "incapacitating episode" is defined 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest prescribed by a physician 
and treatment by a physician.  

In this case, there is no evidence that the veteran has 
experienced acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest and treatment by a 
physician at any time during the appeal process.  While she 
has complained of on-going pain and discomfort, there is no 
indication that she has been ordered bedrest for any period 
of time.  

In addition, the evidence does not show that the veteran had 
ever been hospitalized for intervertebral disc syndrome.  
Therefore, the evidence does not support a higher than 40 
percent rating for intervertebral disc syndrome based on the 
number of incapacitating episodes under the amended disc 
regulations.

Next, considering separate evaluations for chronic 
orthopedic and neurological manifestations, the Board finds 
that the evidence does not support a higher rating at this 
time.  

First, the veteran's chronic orthopedic manifestations are 
represented by essentially normal range of motion of the 
lumbar spine.  Under the amended General Rating Formula, a 10 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees.  The veteran's current flexion (in April 
2005 and January 2004 VA examinations) was reported as 80 
degrees, warranting a 10 percent rating but no more.  

Moreover, her combined range of motion of the thoracolumbar 
spine was 300 degrees in April 2005 and 215 in January 2004.  
A 20 percent rating requires a combined range of motion of 
not greater than 120 degrees.  Even at its most limited, the 
combined range of motion does not support a higher than 10 
percent rating under the General Rating Formula.  Further, 
the veteran's gait has consistently been reported as normal, 
and the evidence does not show an abnormal spinal contour.  

In sum, considering only the veteran's chronic orthopedic 
manifestations, the evidence supports no greater than a 10 
percent rating.  

The most recent neurologic manifestations of the veteran's 
intervertebral disc syndrome include findings of a normal 
sensory examination, including touch, pinprick, and 
monofilament.  Motor examination was 4 out of  5 strength in 
the lower extremities.  The evidence did not show atrophy.  
The reflexes were normal bilaterally in the lower 
extremities.  The examiner noted that there was no additional 
limitation by pain, fatigue, weakness, and lack of endurance 
on repetitive movement.  While the veteran reported daily 
pain, the evidence does not show additional neurologic 
dysfunction, such as loss of bladder control, etc.

Applying this evidence to the diagnostic criteria for 
neurological involvement previously outlined above (DC 8520), 
the Board finds that such symptoms are compatible with a 
"moderate" rating.  In essence, the veteran's neurological 
manifestation is pain.  While significant, beyond that 
subjective complaint, the evidence shows a normal motor 
examination, essentially normal reflexes, and no other 
organic neurological changes such as muscular atrophy or 
trophic changes. 

In November 2002, a VA examiner remarked that there was no 
evidence of radiculopathy, despite the veteran's complaints 
of pain.  Physical examination revealed no objective evidence 
of spasm, weakness, tenderness, or postural abnormality; deep 
tendon reflexes were intact at that time.  The examiner 
reported that the veteran had sensory changes in the left leg 
in a nondermatomal distribution.  There were no neurological 
deficits.  Significantly, a November 2002 EMG showed no 
electromyelographic evidence of radiculopathy.  

As such, the Board finds that the neurologic manifestation of 
lower extremity neuropathy due to intervertebral disc 
syndrome are wholly sensory.  Under the provisions of 
38 C.F.R. § 4.124a, when neurological involvement is wholly 
sensory, the rating should be for the mild, or at the most, 
the moderate degree.  Giving the veteran the "moderate" 
rating, a 20 percent rating is warranted for neurological 
manifestations under DC 8520.  

Accordingly, the Board finds that, under the combined 
criteria, the veteran could be rated as 10 percent rating for 
her chronic orthopedic manifestation of limitation of lumbar 
spine motion and 20 percent for her chronic neurologic 
manifestation of moderate neuropathy.  After combining the 
ratings under 38 C.F.R. § 4.25, the veteran would be entitled 
to no greater than a 40 percent schedular rating.  Therefore, 
the Board finds that a higher evaluation is not warranted for 
a combined orthopedic or neurological evaluation under the 
amended regulations.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to her present appeal by correspondence dated 
in May 2001 and November 2003.

The veteran has been provided every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  The VCAA notice letters generally informed 
her of the evidence not of record that was necessary to 
substantiate her claim and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claim.  
There is no allegation from the veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claim was being denied, and of the evidence 
that was lacking.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in May 2001, November 
2002, February 2003, January 2004, and April 2005.  The 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
herniated nucleus pulposus is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


